Appeal from an order and judgment (one paper) of the Supreme Court, Erie County (Jeremiah J. Moriarty, III, J.), entered February 4, 2014. The order and judgment, among other things, granted the cross motion of defendants Kibler Enterprises, Arthur Becker, Jr., Michael Becker and Mark Becker for summary judgment, dismissed the complaint against those defendants, and denied the motion of plaintiff for summary judgment.
It is hereby ordered that the order and judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Present — Scudder, P.J., Centra, Fahey, Lindley and DeJoseph, JJ.